Case 5:20-cr-00519-FB Document1 Filed 10/23/20 Page 1 of 4

AO 91 (Rev. 11/11) Criminal Complaint r | b E D

UNITED STATES DISTRICT COURT { 28 2020

 

   
 

 

for the CLARK, U.S/DISTRICT COURT
Western District of Texas een ISTRICT OF TEXAS
DEPUTY CLERK
United States of America )
v. )
) Case No. SA‘720-m = (24 4
)
)
)
Zachary Wayne Crowell )
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of October 21, 2020 inthe county of Bexar - in the
Western District of Texas | the defendant(s) violated:
Code Section Offense Description
18 USC § 1708 Theft or possession of Stolen U.S. Mail Matter

This criminal complaint is based on these facts:

See Attached Affidavit.

{®] Continued on the attached sheet.

Digitally signed by Marcus Daly
Marcus Daly Date: 2020.10.22 12:42:44 -05'00'

Complainant's signature

Marcus Daly, USPIS

Printed name and title

] Sworn to before me and signed in my presence.
() Sworn to telephonically and signed electronically. a

baer 7 0 FVD) ( as /) fF VO
ta { ]} Yudge' s signghure
City and state; San Antonio, Texas PU.S. ae Judge

_ Printed name and title

 

|Max Penalty: 5 Years imprisonment; $250,000 fine; 3 years supervised release; $100 Special Assessment |
Case 5:20-cr-00519-FB Document1 Filed 10/23/20 Page 2 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

I, Marcus Daly, being duly sworn do hereby depose and state:

1.

Your affiant is employed as a federal law enforcement officer with the United States Postal
Inspection Service (USPIS). I have been employed as a federal law enforcement officer since
February 2006 and am currently assigned to the San Antonio Domicile in the Houston Division
of the USPIS. I am responsible for conducting investigations into the unlawful use of the U.S.
mail for criminal activity, including theft of U.S. mail, robbery and burglary of U.S. postal
facilities, identify theft, counterfeiting of U.S. Postal Money Orders, wire fraud, and bank
fraud.

This affidavit is made in support of a criminal complaint for the arrest of Zachary Wayne
CROWELL for violations of 18 U.S.C. § 1708, Theft or Possession of Stolen U.S. Mail Matter.
The facts set forth in this affidavit are based upon my personal knowledge, my training and
experience, and information obtained during this investigation from other sources including:
(a) other law enforcement officers; and (b) statements made or reported by witnesses with
personal knowledge of relevant facts. This affidavit is intended to show that there is probable
cause for the requested complaint and arrest warrant but does not purport to set forth all of my
investigative knowledge of or into this matter.

PROBABLE CAUSE

 

On June 13, 2019, I received an incident report from the San Antonio Police Department
(SAPD) concerning a mail theft incident at the Broadway Oaks Apartments on Broadway in
San Antonio, Texas, in the Western District of Texas. Surveillance video showed a male
subject with two large tattoos on his right calfentering the apartment complex mail room. The
subject gained access to the individual mail box units by unlocking the carrier access panel
with what appears to be a crowbar. Per the SAPD report, the male subject was driving a white
2011 Chevrolet Impala that was registered to CROWELL.

On or about July 11, 2019, I was contacted by a business manager concerning mail theft activity
at a business park located near the 1200 block of E. Sonterra Boulevard, San Antonio, Texas,
in the Western District of Texas. The mail theft activity occurred on or about June 24 and July
3, 2019. I viewed the corresponding surveillance videos of each incident and associated the
mail theft activity with a male subject driving a white Chevrolet Impala that matched the
description of CROWELL 's vehicle.

On July 11, 2019, I was contacted by SAPD officers concerning CROWELL's white Chevrolet
Impala. The vehicle was found abandoned near Chili's Grill & Bar, located at 17750 US-281,
San Antonio, Texas. Upon inspection, I noticed that the left passenger window was broken.
Case 5:20-cr-00519-FB Document1 Filed 10/23/20 Page 3 of 4

Inside the vehicle and in plain sight I also observed U.S. mail belonging to individuals or
businesses in San Antonio, Texas, and were not associated with CROWELL.

On or about September 5, 2019, I reviewed surveillance video associated with a mail theft
incident at the Talavera Apartments located on Talavera Parkway in San Antonio, in the
Western District of Texas. I observed a subject resembling CROWELL, with two large tattoos
on his right calf, steal U.S. mail by unlocking the carrier access panel with what appears to be
a small tool.

On or about September 17, 2019, I was contacted by SAPD officers concerning the arrest of
CROWELL at the La Quinta Inn at 7134 NW Loop 410, San Antonio, Texas. Inside the room
officers observed rifled and unopened U.S. mail, checks, credit and debit cards, and various
amounts of purchased merchandise and clothing, including various chemicals typically used
to wash checks. Pursuant to his arrest and prior to my interview, SAPD officers advised
CROWELL of his constitution rights per Miranda. CROWELL agreed to speak with me and
admitted to stealing U.S. mail in the San Antonio area and using credit card numbers obtained
from the U.S. mail for fraudulent purposes.

On or about October 3, 2019, I was contacted by deputies with the Bexar County Sheriff's
Office concerning the arrest of CROWELL following a traffic violation near Shaenview Road,
San Antonio, Texas. It was determined CROWELL was also wanted on a felony warrant.
Deputies recovered over 70 pieces of U.S. mail, identification cards, and multiple credit and
debit cards, all not belonging to CROWELL.

On January 16, 2020, I learned CROWELL was arrested by the New Braunfels Police
Department at the Courtyard Marriott at 750 IH 35 N, New Braunfels, Texas. Officers
recovered multiple credit and debit cards, not belonging to CROWELL, from CROWELL's ©
possession. CROWELL was advised of his constitutional rights per Miranda and interviewed
by detectives. CROWELL admitted to breaking into several mail boxes and taking U.S. mail
in the La Cantera, Canyon Lake, Mystic Shores, and UTSA Boulevard areas, all locations in
and around the city of San Antonio, Texas, in the Western District of Texas.

10. On May 21, 2020, I learned CROWELL was arrested by the Live Oak Police Department

11.

following a report of a suspicious vehicle that was identified as being stolen in the city of San
Antonio, Texas. Pursuant to CROWELL 's arrest, officers recovered U.S. mail, a counterfeit
Postal Arrow Key, and other documents containing identifying information from the vehicle.
A Postal Arrow Key is a serialized key used by the U.S. Postal Service to open "cluster" mail
boxes and apartment mail box panels.

On or about July 14, 2020, I learned CROWELL was identified by officers with the Austin
Police Department following a report of mail theft at the Avonmore Apartments on Riverside
Drive in Austin, Texas, in the Western District of Texas. I viewed the surveillance video and
observed the male subject had two large tattoos on his right calf that corresponded with
CROWELL 's known tattoos.
12,

13.

Case 5:20-cr-00519-FB Document1 Filed 10/23/20 Page 4 of 4

On October 21, 2020, I arrested CROWELL at the JW Marriott Hill Country Resort located
on Resort Parkway in San Antonio, Texas, in the Western District of Texas. At the time I had
knowledge CROWELL was wanted on two outstanding felony warrants out of Comal and
Travis Counties. Pursuant to his arrest, I recovered U.S. mail and two counterfeit Texas driver
licenses containing a photograph of CROWELL and information belonging to persons other
than CROWELL. Inside the vehicle were various tools and crowbars typically used to access
mail box panels and a vehicle magnet bearing a Postal Service eagle and "U.S. Mail Rural
Delivery." Prior to interviewing, I advised CROWELL of his constitutional rights per
Miranda. He agreed to speak and admitted to stealing U.S. mail within the past three days in
the neighborhoods around the JW Marriott resort and near Sea World on the southwest side of
San Antonio, Texas.

Based on my training and experience, | concluded that CROWELL did steal U.S. mail from a
mail receptacle or other authorized depository for mail matter, and had knowledge the U.S,
mail was stolen, taken or abstracted.

. Based on the above facts, your affiant presents this affidavit in support of a criminal complaint

and arrest warrant for Zachary Wayne CROWELL. There is probable cause to believe that
Zachary Wayne CROWELL committed violation of 18 U.S.C. § 1708, Theft or Possession of
Stolen U.S. Mail Matter, in the Western District of Texas.

Respectfully submitted,
Digitally signed by
Marcus Marcus Daly

Date: 2020.10.22
Da ly 12:43:05 -05'00'
Marcus Daly

United States Postal Inspector

United States Postal Inspection Service

ie
SUBSCRIBED and ELECTRONICALL SWORN to me on 7? day of October 2020

“HONSRABLE HENRY J. BEMPORAD \___
UN/TERSTATES MAGISTRATE JUDGE ~~

WESTERN DISTRICT OF TEXAS
